NONPRECEDENTIAL DISPOSITION
                         To be cited only in accordance with
                                  Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                              Submitted December 9, 2013*
                               Decided December 10, 2013

                                         Before

                           RICHARD D. CUDAHY, Circuit Judge

                           ILANA DIAMOND ROVNER, Circuit Judge

                           ANN CLAIRE WILLIAMS, Circuit Judge

No. 13-2388

KATHY TRAVIS,                                     Appeal from the United States District
    Plaintiff-Appellant,                          Court for the Northern District of Illinois,
                                                  Eastern Division.
      v.
                                                  No. 11 C 7911
TRITON COLLEGE, et al.,
     Defendants-Appellees.                        Elaine E. Bucklo,
                                                  Judge.

                                       ORDER

       Kathy Travis, a former employee at Triton College, appeals the grant of
summary judgment for the college, in her suit under Title VII of the Civil Rights Act
of 1964 asserting discrimination based on her Christian beliefs. We affirm.




      *
        After examining the briefs and the record, we have concluded that oral
argument is unnecessary. Thus the appeal is submitted on the briefs and the record.
See FED. R. APP. P. 34(a)(2)(C).
No. 13-2388                                                                          Page 2

       Travis worked for three years in various departments at Triton College and was
fired based on a negative evaluation of her clerical work in the accounting department.
Travis blamed the bad review on sabotage by a co-worker who once told her to keep
her prayers to herself. Up until that point she had received good reviews for her work
in other departments. At a hearing held by college officials to address her work
performance and interactions with co-workers, Travis objected to the co-worker’s
behavior. But Triton fired her anyway, she said, without investigating the alleged
sabotage. Although the college delayed her discharge to allow her to apply to clerical
positions in other departments, Travis was not hired for those jobs.

        She then sued Triton, her supervisor, her co-worker, and several other college
officials, asserting religious discrimination based on her discharge and the refusal to
hire her for one of the open positions. See 42 U.S.C. § 2000e-2(a)(1). During discovery,
Travis identified three co-workers whom she believed had been treated favorably
because, she said, these co-workers watched music videos at work without reprimand,
yet she was admonished for watching a video of her pastor’s sermons. She noted that
her supervisor—the one who had negatively evaluated her work performance—was
aware of her religious beliefs because they had prayed together. The college provided
evidence showing that all of the open positions were eventually filled, but did not say if
it sought a replacement to fill the position in the accounting department.

        The district court granted summary judgment to Triton, concluding that Travis
failed to establish a prima facie case of discrimination on either her discharge or failure-
to-hire claim. The court explained that Travis had not provided any evidence in either
claim to satisfy what is typically characterized as the fourth prong under the indirect
method of proof, see McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802 (1973), requiring
litigants to show that they were treated less favorably than comparable employees or
applicants outside their protected class. For the discharge claim, the court noted that
Travis had not shown that Triton ever sought a replacement for her, and therefore
concluded that she could not prevail under the burden-shifting approach, which
required a minimal showing that Triton sought someone else to perform the work in the
accounting office after she left. And for her failure-to-hire claims, the court explained,
Travis had not provided evidence about the religious beliefs of those hired for the open
positions, so she could not establish that they were outside her protected class.

       On appeal Travis maintains, with respect to her discharge claim, that she
established a prima facie case based on her belief that Triton must have hired a
replacement to do her work in the accounting office. But the district court correctly
No. 13-2388                                                                           Page 3

concluded that Travis offered no evidence to suggest that Triton sought a replacement,
see Pantoja v. Am. NTN Bearing Mfg. Corp., 495 F.3d 840, 846 (7th Cir. 2007), and mere
speculation is insufficient to create a factual dispute at summary judgment, see Berry v.
Chi. Transit Auth., 618 F.3d 688, 692 (7th Cir. 2010); Springer v. Durflinger, 518 F.3d 479,
484 (7th Cir. 2008).

       Concerning her failure-to-hire claim, Travis also disputes the court’s conclusion
that she did not identify any more favorably treated co-worker who was outside her
protected class. We understand her to assert that her co-workers did not share her
Christian beliefs because they watched secular music videos at work. But Travis
conceded at her deposition that she was unaware of her co-workers’ religious beliefs, so
the court properly concluded that she had failed to show that any of them was outside
her protected group. See Martino v. W. & S. Fin. Group, 715 F.3d 195, 202–03 (7th Cir.
2013). Likewise, because she supplied no evidence about the beliefs of those hired for
the open positions, the court correctly determined that she failed to establish that the
successful candidates were outside her protected class. See Grigsby v. LaHood, 628 F.3d
354, 358 (7th Cir. 2010).

                                                                                AFFIRMED.